Citation Nr: 0803596	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  07-12 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for psychoneurosis, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and E.H.



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the 50 percent 
evaluation for psychoneurosis and denied entitlement to TDIU.

In December 2007, to support his claim, the veteran testified 
at a hearing at the RO chaired by the undersigned.  A 
transcript of the proceeding is of record.  The veteran 
submitted additional evidence in December 2007, and waived RO 
consideration of that evidence.  38 C.F.R. § 20.1304 (2007).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected psychoneurosis is manifested by 
subjective complaints of irritability, fatigability, 
worrying, social isolation, decreased concentration, problems 
sleeping and nightmares.  




CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for the service-connected psychoneurosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Codes (DC) 9400, 9440 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Recently, in Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007), the Court held that 
staged ratings are appropriate for an increased rating claim 
in such a case, however, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

II.  Analysis

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9400 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness. "  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH 
ED, American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2007).  GAF scores ranging from 
71 to 80 reflect that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well.  GAF 
scores between 51 and 60 are reflective of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning, e.g., few friends, conflicts with 
peers or co-workers).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Id.  A GAF score 
in the 31 to 40 range indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.

A psychiatric examination from October 1946 gives a diagnosis 
of psychoneurosis, mixed type with mild social 
maladaptability.  In a December 1946 rating decision, the 
veteran was granted an evaluation of 10 percent for 
psychoneurosis, effective from February 15, 1946.  

The veteran was given a VA examination in May 2004.  The 
examination shows that the veteran lived in an assisted 
living facility with his wife.  He reported problems 
sleeping, disturbing dreams, nightmares in which he was 
fighting and situations where he would wake up crying.  He 
stated that throughout his life he had been stubborn, 
recalcitrant and inclined to get into disagreements, 
sometimes physical. The veteran denied that he was depressed 
but reported occasional feelings of anxiety.  Most of the 
time he felt on edge, restless and unsure of his 
surroundings.  He reported spending his days exercising and 
in "light social interaction with neighbors or family 
members who visit."  His wife needed to make sure that he 
practiced personal hygiene and the examiner noted that he was 
dressed in clean casual attire, but had "a foul odor of 
perspiration about him."  

The examiner reported his thought processes to be logical and 
concrete although his mental functioning was slow.  There was 
no sign of depression and he was neither a threat to himself 
nor to others.  His mood was normal most of the time, and 
mild symptoms of anxiety disorder were demonstrated.  His 
history suggested adjustment problems, a combative, 
oppositional attitude and resentment for authority.  The 
examiner diagnosed Axis I anxiety disorder with irritability, 
restlessness, disturbed dreams and nightmares and gave him a 
current GAF score of 55 and a score for the past year of 65. 

In a June 2004 rating decision, the RO increased the 
evaluation for the veteran's psychoneurosis to 50 percent, 
effective December 12, 2003.

A VA examination conducted in August 2006 shows that the 
veteran believed he experienced an increase in his symptoms, 
becoming "very belligerent, even mean to my wife, the war in 
Iraq and Israel got me all shook up a lot."  He stated that 
he was very irritable and could not control his worry, 
causing him to feel on edge.  He also had trouble 
concentrating, suffered from excessive fatigue and had 
problems concentrating but had no difficulty falling asleep.  
He also reported staying away from social activities in the 
assisted living center but that he went to a Marine Corps 
League luncheon weekly.  He was not involved in any 
psychiatric outpatient treatment.

The doctor reported the veteran showed good eye contact and 
that his thought processes were relevant and goal-directed.  
The doctor also noted "marked physical frailty."  His 
affect was appropriate, not unduly elated or depressed, but 
visibly tense.  He denied hallucinations, delusions and mood 
swings.  He showed a "borderline performance" on his memory 
tests.  He also stated that he sometimes wished he were dead, 
but he had not attempted suicide, even though it had occurred 
to him.  The doctor noted the striking feature of the 
veteran's behavior was his physical frailty and stated: 
"this would negatively impress any potential employer."  
The doctor gave him a GAF score of 55, showing moderate to 
serious impairment in social and occupational functioning.

A report from the veteran's primary care physician dated 
November 2006 states that the veteran's anxiety disorder was 
"so severe due to the striking features of his behavior 
which include: suicidal ideations, social isolation and 
frequent nightmares and unemployment."  The doctor stated 
that due to the severity of his condition he is unable to 
establish a gainful employment.

June 2007 VA outpatient treatment records show that the 
veteran presented for an addiction to sexually explicit 
material.  There was no other obsessional thinking, intrusive 
thoughts or time-consuming rituals.  He stated that he was 
not suicidal or hopeless.  According to the veteran, he had 
flashbacks several times a week, dysphoria and hyperarousal.  
He did not appear to be hallucinating and the psychiatrist 
found him competent, accountable and able to make informed 
decisions.  He had never taken psychotropic medications.  The 
psychiatrist also noted that he had obstructive sleep apnea 
which might result in some of his daytime fatigue.  

On examination the veteran was well groomed, pleasant, alert 
and fully oriented.  Concentration was decreased, and affect 
was somewhat restricted.  Speech was fluent and organized, 
and he was dysphoric but not suicidal or homicidal.  He had 
ceased watching sexually explicit material several weeks ago 
and had been adequately coping with this.  The doctor 
diagnosed the veteran with PTSD and gave him a GAF score of 
50.

As discussed above, the veteran appeared for a Travel Board 
hearing in December 2007.  At the hearing the veteran 
testfied as to how his anxiety was affecting his daily life.  
He stated that his wife moved out of their bedroom because he 
was "sloppy and dirty" but also because he had nightmares 
which caused him to wake up screaming.  He reported that his 
family, friends and neighbors reported that he was irritable.  
He stated that when he watched the news it brought back 
memories of Iwo Jima.  When he was not kept busy, his mind 
reverted back to memories of his service.  He stated that he 
thought of suicide the day before the hearing because someone 
handed him a loaded gun, but reported that he did not 
generally think about suicide.  He testified that he got 
depressed for about an hour or a couple of hours at a time 
and then the depression subsided.  He also stated that he no 
longer cared about his appearance.  

The veteran also testified to the fact that he was let go 
from his last job because "they weren't getting enough 
business and I was a cost to them...the money wasn't coming 
in."  He stated that he was good to his employees and got 
along well with the veterans at the Marine Corps League.  His 
witness testified that he had been helping the veteran for 
the past four or five years.  He stated that the veteran had 
nightmares and that he had seen him go from "a clean cut man 
to the way he is now."

After reviewing the entire case file, the Board finds that 
the preponderance of the evidence is against granting an 
evaluation in excess of 50 percent for the veteran's 
psychoneurosis.  Although the veteran expressed suicidal 
thoughts on occasion, he has repeatedly denied attempts or 
plans of suicide.  The medical records do not indicate the 
veteran engaging in obsessive rituals.  VA examinations have 
indicated no impairment in the veteran's thought process and 
communication and no impairment with his speech.  His 
disorder has not otherwise been shown to be manifested by 
near-continuous depression affecting his ability to function 
independently; impaired impulse control; or inability to 
establish and maintain effective relationships.  Although he 
describes excessive irritability, there have been no periods 
of violence.  He apparently gets along with his wife except 
for a recent episode of obsession with sexually explicit 
material, an obsession he reported to be controlled for his 
wife's sake.  While he more recently has been isolating 
himself from others at his assisted living facility, he 
continues to socialize at a weekly Marine Corps League 
luncheon.  As recently as June 2007 he was described as well 
groomed.  He has stated that his personality has always been 
stubborn and obstinate and therefore, it is hard to attribute 
some of his tendencies to isolate himself, solely to his 
psychoneurosis.  His occupational problems also seem to stem 
from a lack of funding in his previous job as opposed to 
symptoms from his psychoneurosis. 

The Board notes that the veteran's psychoneurotic symptoms 
have increased since the May 2004 examination when the GAF 
score was 65.  However, the Board concludes that the 
manifestations of the veteran's psychoneurosis more nearly 
reflect the criteria for the 50 percent rating currently 
assigned and that his mental status does not yet rise to the 
next level of 70 percent disabling.  

The Board has considered the veteran's claims that he has 
been unable to work because of his service-connected 
psychoneurosis, and that one of his doctors noted: "due to 
the severity of his service connected condition he is unable 
to establish a gainful employment."  However, VA examiners 
have consistently assigned GAF scores between 50 and 65, 
which generally reflect moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
In addition, the veteran is 84 years old and a VA examiner 
described him as frail.  The Board believes these clinical 
findings to be the most probative evidence as to the degree 
of occupational impairment experienced by the veteran due to 
his service-connected disability.

In short, the Board concludes that the veteran's current 
symptoms of psychoneurosis warrant no greater than a 50 
percent rating.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Furthermore, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart v. Nicholson, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  However, upon reviewing the pertinent 
evidence of record, the Board finds that, at no time during 
the pendency of this appeal has the veteran's service-
connected disability been more disabling than as currently 
rated under this decision.

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in August 2006, prior to the 
September 2006 adjudication.  The letter notified the veteran 
of what information and evidence must be submitted to 
substantiate a claim for an increased rating.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of August 2006 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding element (4) 
(degree of disability), he was provided with notice of the 
type of evidence necessary to establish a disability rating 
in an August 2006 letter.  Because the claim is being denied, 
notice as to element (5) (effective date of the disability) 
is moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment records.  VA also provided 
the veteran with an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required for this issue.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased rating for psychoneurosis, 
currently evaluated as 50 percent disabling is denied.


        REMAND

The veteran seeks entitlement to TDIU based on his service-
connected disabilities.  Specifically, he contends that his 
service-connected psychoneurosis renders him totally 
incapacitated for employment purposes.  The veteran is 
service connected for psychoneurosis, evaluated at 50 percent 
disabling; a shrapnel wound, evaluated at 20 percent 
disabling; tinnitus, evaluated at 10 percent disabling; and 
bilateral hearing loss, evaluated at zero percent disabling .  
The combined rating for the service-connected disabilities is 
60 percent.  See 38 C.F.R. § 4.25 (2007).

Unfortunately, a remand is required in this case.  Although 
the Board recognizes the additional delay this will cause to 
the final disposition of the appeal, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that he is afforded every possible 
consideration.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The 
notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Unfortunately, the 
veteran was not provided with VCAA notice addressing his 
claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
send the veteran a corrective VCAA notice 
under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, that 
advises the veteran on the evidence 
necessary to establish a claim for TDIU.

2.  Thereafter, the issue on appeal should 
be readjudicated. If the benefits sought 
on appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto. The matter should then 
be returned to the Board, if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


